      Case 4:19-cr-06049-SMJ    ECF No. 126   filed 06/13/20   PageID.498 Page 1 of 3




 1   Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
 2   21 N Cascade St
     Kennewick, WA 99336
 3   Telephone: (509) 586-3091

 4   Attorney for Defendant

 5

 6                        United States District Court
                         Eastern District of Washington
 7                   Before the Hon. Salvador Mendoza, Jr.

 8   United States of America,
                                              No. 4:19-CR-6049-SMJ-1
 9                               Plaintiff,

10   v.                                       Defendant Castillo’s Response to
                                              Government’s Motion to Expedite
11
     Ivan Renteria Castillo,
12
                               Defendant.
13

14        Defendant Castillo does not object to the Court expediting

15   consideration of the Government’s Motion for Reconsideration so

16   long as Defendant Castillo is give a meaningful opportunity to

17   respond to said motion. Defendant Castillo respectfully asks the

18   Court to set a (reasonable) expedited briefing schedule.

19          //

20          //


     Response - 1
      Case 4:19-cr-06049-SMJ   ECF No. 126    filed 06/13/20   PageID.499 Page 2 of 3




 1   Dated: June 13, 2020                    Respectfully Submitted,

 2                                           s/Adam R. Pechtel
                                             Adam R. Pechtel/ WSBA #43743
 3                                           Attorney for Defendant
                                             Pechtel Law PLLC
 4                                           21 N Cascade St
                                             Kennewick, WA 99336
 5                                           Telephone: (509) 586-3091
                                             Email: adam@pechtellaw.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     Response - 2
      Case 4:19-cr-06049-SMJ   ECF No. 126   filed 06/13/20   PageID.500 Page 3 of 3




 1                             SERVICE CERTIFICATE

 2   I certify that June 13, 2020, I electronically filed the foregoing

 3   Notice of compliance with the District Court Clerk using the

 4   CM/ECF System, which will send notification of such filing to the

 5   following:

 6

 7   Stephanie Van Marter, Attorney for Plaintiff

 8

 9                                       s/Adam R. Pechtel
                                         Adam R. Pechtel/ WSBA #43743
10                                       Attorney for Defendant
                                         Pechtel Law PLLC
11                                       21 N Cascade St
                                         Kennewick, WA 99336
12                                       Telephone: (509) 586-3091
                                         Email: adam@pechtellaw.com
13

14

15

16

17

18

19

20


     Response - 3
